DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Status of the Claims
Claims 10, 11 and 16-35 are pending; claims 1-9 and 12-15 are cancelled; claims 10, 11, 16-29 and 32-35 are withdrawn; and claims 30-35 are amended. Claims 30 and 31 are examined below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/354,119 (filed 01/19/2012, now abandoned), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The present application is a continuation of 15/258,949, filed 09/07/2016. Application 15/258,949 is a continuation-in-part of application 13/354,119, filed on 01/19/2012 (abandoned). 
The continuation-in-part and the present continuation each recite the sequences of SEQ ID No. 2 as deamidated a-gliadin 33-mer, SEQ ID NO. 7 as deamidated α-gliadin 17-mer and SEQ ID No. 16 as deamidated glutenin 21-mer. It is acknowledged that the parent application (13/354,119) does reference each of a deamidated α-gliadin 17-mer, an α-gliadin 33-mer and a deamidated glutenin 21-mer, and does include the sequence (not deamidated) for each of these peptides prior to deamidation. However, the sequences of SEQ ID No. 2, SEQ ID NO. 7, and SEQ ID No. 16 of the present application are not previously recited in the parent application. SEQ ID No. 2 of the present application, 16/671,843 and 15/258,949, is a deamidated version of SEQ ID No. 1 in application 13/354,119, the sequence of the present application differs by the amino acid residues as positions 10 and 24. SEQ ID No. 16 of the present application, 16/671,843, 15/258,949, is a deamidated version of SEQ ID No. 2 in application 13/354,119, the sequence of the present application differs by the amino acid residues as positions 11 and 18.
	However, claim 30 recites sequences SEQ ID No. 22 (11 amino acid gliadin peptide), which is not provided in the parent application, and as such, claims 30 and 31 have an effective filing date of 09/07/2016.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(a) regarding new matter are withdrawn in response to Applicant’s amendments to the claims. However, see new grounds set forth in detail below.
The previous rejection of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection under 35 U.S.C. 103 is withdrawn in response to amendments to the claims and as a result of the new grounds set forth under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims recite that the claimed invention is “a process intermediate for characterizing wheat sensitivity in a subject”, the product invention as amended recites “a first test region comprising a first antibody of the subject complexed with an antigenic α-gliadin peptide coated on a first test surface, a second test region comprising a second antibody of the subject complexed with an antigenic deamidated α-gliadin peptide coated on a second test surface, a third test region comprising a third antibody of the subject complexed with an antigenic glutenin peptide coated on a third test surface, a fourth test region comprising a fourth antibody of the subject complexed with an antigenic deamidated glutenin peptide coated on a fourth test surface, and a fifth test region comprising a fifth antibody of the subject complexed with a gliadin-transglutaminase complex…”. The amended product invention requires at each test region, the claimed peptides complexed with each of the claimed antibodies (namely a complex of peptide and antibody at each site), and is no longer merely limited to a device intended for sensitivity characterization comprising just the peptides for binding upon exposure during their use, with antibodies present in a subject’s sample.
Applicant indicates support for the amended claims at paragraphs [0037] and [0045] and Table 8. However, paragraph [0037] is directed to plate and sample preparation, this paragraph lacks any support for the plate comprising test regions as claimed, with each peptide complexed with antibody. Paragraph [0045] describes a test assay procedure for IgG and/or IgA, namely describing the use of the assay to differentiate wheat related pathologies from other pathologies with similar symptoms. Paragraph [0045] similarly does not discuss or suggest a process intermediate as claimed, comprising 5 test regions as claimed, each comprising a peptide as those claimed in complex with an antibody.
While there is no explicit support in the originally filed application for a “process intermediate” product invention as presently claimed (see reasons discussed above), it is also further noted the originally filed application lacks any implicit support for a process intermediate as claimed, comprising 5 complexes as presently claimed. For example, although Applicant does refer to a plate/device comprising test regions, each with a specific peptide at each region as previously claimed, used to test for reactivity to a subject sample’s IgA and/or IgG, there is no example, and it is not expected based on the disclosure and examples, that any one sample from the specification would necessarily contain antibodies to each of the 5 test region peptides, such to exhibit complex at each test region as claimed. For example, in referring to Applicant’s tables, Figure 8 indicates the ranges/reference values considered to indicate a positive result. In looking at tables 9-13, each comparing the test device described in the original application tested against different samples, it appears none of the samples showed positive results (i.e. complex) against all the claimed test regions/peptides. Further, the tables (9-13) are silent as to support for “a fourth test region comprising a fourth antibody of the subject complexed with an antigenic deamidated glutenin peptide coated on a fourth surface” since none of the tables report on antibody binding with/complexed to deamidated glutenin (the tables report only on binding to glutenin-21-mer). 
See also, the specification (for example throughout, and at para [0034]) indicates the intention is to use the test device comprising the test regions in order to test a patient. A patient is the unknown (testing a patient for reactivity/binding, namely for sensitivity (IgA and/or IgG) against the claimed peptides). It is not known whether or not the patient’s sample will have these antibodies, and as discussed in reference to Applicant’s actual reduction to practice, it does not appear expected that any one patient/sample would be expected positive for antibodies (as exhibiting antibody complex) to all of the test regions, and therefore would not result in a process intermediate comprising antibody complexed at each test region as claimed. 
As a result, the originally filed specification fails to support the amended claims specific to a “process intermediate” comprising the test regions as claimed (test regions 1-5, each comprising the specific recited peptides coated on the respective surface complexed with antibody of the subject). For all of these reasons, Applicant’s amendments to the claims to recite the process intermediate as claimed, are rejected as new matter.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding the previous rejection of claims under 35 U.S.C. 112(a), although Applicant request further clarification and argues the rejection (page 6), Applicant also indicates amendments to the claims. The previous rejection is withdrawn in response to Applicant’s amendments to the claims, and as such the arguments and request for additional clarification are moot (the rejection is no longer pending). However, above see new grounds set forth in response to the amendments to the claims.
Additionally, see regarding remarks at pages 7-9, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to amendments to the claims.
Regarding the rejections of claims under 35 U.S.C. 103, remarks pages 8-15 specific to this rejection are moot, because the rejections are withdrawn in response to the amendments to the claims. See new grounds set forth in detail above, under 35 U.S.C. 112(a), regarding new matter. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677